DOWNING, J.
In this workers’ compensation dispute, the claimant, Gary P. Lessard, alleged that he injured his lower back while in the scope of his employment as a welder for the Industrial Babbitt Bearings Company. The employer filed a disputed claim form, alleging Lessard was in violation of La. R.S. 23:1208 by willfully making false statements in order to obtain benefits. The workers’ compensation judge (WCJ) rendered judgment in favor of Lessard and the employer appealed. The only issue on appeal is whether the WCJ erred in finding that Lessard did not violate La. R.S. 23:1208. Where there are two permissible views of the evidence, a fact finder’s choice between them can never be manifestly erroneous. Stobart v. State, Through Dept. of Transp. And Dev., 617 So.2d 880, 882 (La.1993). After a thorough review of the record and exhibits, we conclude that the record does not demonstrate that the fact finder’s decision was manifestly erroneous. Thus, in accordance with Uniform Court of Appeal Rules 2-16.2A(8), the decision of the WCJ is affirmed at the employer/appellant’s costs.
AFFIRMED.